Citation Nr: 1135149	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a vision condition.

3. Entitlement to service connection for a left leg condition secondary to the low back condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to July 1984, May 2002 to February 2003, October 2003 to December 2004, January 2006 to July 2007, and from July 2007 to August 2008.  In between his periods of active duty, the Veteran served approximately nineteen years and eight months of inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon, denying the claims currently on appeal.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The Board acknowledges the Veteran's personnel records indicate he served in an imminent danger area in Iraq from March 2004 to December 2004.  He was awarded the Combat Action Badge in December 2005.

In May 2009, the Veteran filed a claim for a waiver of overpayment.  Appropriate action should be taken to ensure that this issue gets adjudicated.

The claim of service connection for left leg condition secondary to a low back condition and the claim of service connection for a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the June 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal of service connection for left ear hearing loss during the June 2011 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of service connection for left ear hearing loss is dismissed.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran claims to have a left leg disability which is secondary to his service-connected back disability.  He claims to have numbness in the leg.  During a June 2011 Travel Board hearing it was reported that the Veteran's left leg symptoms interfered with his ability to sleep.  When examined by VA in February 2009, the Veteran was found to have mild gross decrease in sensation with light touch along the anterior lateral aspect of the thigh.  The examiner stated that this ran along the anterior cutaneous femoral nerve distribution.  The examiner diagnosed left femoral cutaneous nerve impingement.  The examiner related that there was no need for an EMG as his condition was a cutaneous nerve issue.  The Board finds that the opinion is inadequate for adjudication purposes as it does not provide a complete rationale for finding that a diagnosis of anterior cutaneous femoral nerve distribution was not related to the service-connected back disorder.  Additionally, the report did not explain how an additional neurological disability could not be found in conducting objective neurological testing such as an EMG or nerve conduction study.  In this regard, the Board notes that it is unclear whether the examiner obtained a complete history from the Veteran regarding his left leg symptomatology.  Given the foregoing, the Veteran should be scheduled for an additional examination to determine whether any disability of the left leg is related to service or whether any symptom pertaining to the left leg is due to an undiagnosed illness.

Turning to the issue of service connection for a vision disability, the Board notes that the Veteran has been diagnosed as having hyperopia, astigmatism, and presbyopia.  The Board observes that congenital or developmental defects, and refractive errors are not a disability for which service connection can be granted.  The Board, however, also observes that the Veteran has a diagnosis of photophobia.  The record is unclear whether this condition is due to a congenital or developmental defect or refractive error, due to an undiagnosed illness due to his service in the Persian Gulf, or is related to disease or injury which was incurred in service.  The current VA examination does not address these questions, as such another examination and an etiology opinion is needed.

Therefore, for the reasons stated above, these claims are remanded for new VA examinations. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to ascertain the nature and etiology of his complaints of the left leg.  The claims folder should be provided to and reviewed by the examiner.  The examiner should elicit a complete history regarding the Veteran's left leg complaints.  

The examiner should provide a rationale for all opinion and reconcile the opinions with all pertinent evidence of record.  Specifically, the VA examiner should address the following:

a. Provide a diagnosis of all disabilities of the left leg.  Based on the complaints the Veteran has concerning his left leg and the objective medical findings, determine whether objective testing, including EMG and nerve conduction studies, is necessary.  If it found that such studies are not necessary a complete rationale should be reported which takes into consideration the Veteran's complaints, objective physical findings, and the medical records on file.

b. State whether it is as likely as not (50 percent probability or greater) that any diagnosed left leg condition(s), including left femoral cutaneous nerve impingement was 1) incurred in service or is related to service, including any incident of service; or 2) is caused by or aggravated by his service-connected chronic lumbosacral spine strain superimposed on early degenerative changes.  

The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c. If it is determined that the Veteran's left leg symptoms cannot be attributed to a known diagnosis, the examiner should state whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.

If the examiner finds that the manifestations of left leg symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

The Board notes the Veteran has stated he is scheduled to deploy on October 11, 2011, and a VA examination prior to that date is requested.

2. Schedule a VA eye examination to determine the nature and etiology of all diagnosed eye disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to address the following:

a. Identify all disabilities which are considered a congenital and/or developmental defect of the eyes and all disabilities which are considered refractive error.

b. Specifically diagnose all diseases of the eyes.  State whether photophobia is a disease process or is a symptom of a disease process.  If a symptom, please identify the underlying disease of the eye which causes photophobia.  

c. If the Veteran's eye symptoms can be attributed to any diagnosed disability, the examiner should specify the current diagnosis.  Thereafter, the examiner should express an opinion as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed eye disability is related to any event or incident in service, to include his service in the Persian Gulf and the Veteran's history concerning the conditions and incidents he endured during such service.

d. If a diagnosis for the Veteran's eye symptoms cannot be established, this should be stated.  The examiner should then be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

3. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


